Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: In Fig. 2: “t”, “Ro”, “Ri”, “tFRP”, and “tBARREL PORTION”.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1-14 are objected to because of the following informalities.  Appropriate correction is required.
hoop wound 
	Claim 3 Line 2 could read “…an angular range defined from 45 degrees to 90 degrees relative ….”
	Amended Claim 7 Line 5 could read “…a ratio of the diameter of the opening portion ….”
Amended Claim 12 Lines 1-2, the claim could read “…the fiber reinforced plastic is hoop wound 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 8, and 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakagushi et al. (DE 10325598) [Sakagushi].  The examiner has enclosed a translation of the Sakagushi reference.
Re Claim 1, Sakagushi – a high-pressure tank for motor vehicles – discloses a pressure vessel [1] in which a fiber reinforced plastic [24-26] is hoop wound around a vessel main body having a circularly cylindrical portion [3] that is closed at both ends thereof [through plugs 7 and 15], the pressure vessel comprising: a dome portion [4] provided to at least one end of the vessel main body, wherein the dome portion has a thickness that is greater than a thickness of the circularly cylindrical portion [Fig. 1], and wherein the dome portion has a shape in which an outer circumferential curved surface initiating point that is situated axially outwards of an external diametrical surface of the vessel main body that is flat in an axial direction is offset further axially outwards than an inner circumferential curved surface initiating point that is situated axially outwards of an internal diametrical surface of the vessel main body that is flat in the axial direction. [Fig. 1, annotated as below].

    PNG
    media_image1.png
    560
    589
    media_image1.png
    Greyscale

Re Claim 2, Sakagushi discloses the dome portion has a thickness increasing area where the thickness of the dome portion increases axially outwards from the inner circumferential curved surface initiating point [Fig. 1].
Re Claim 3, Sakagushi discloses the thickness increasing area exists at least within an angular range defined from 45 degrees to 90 degrees relative to an axial direction in an axially curved surface shape of an inner circumferential surface [Fig. 1].
Re Amended Claim 8, Sakagushi discloses an external diametrical surface of the dome portion is not positioned further outer circumferentially than an external diametrical surface of the vessel main body that is flat in the axial direction [Fig. 1].
Re Amended Claim 10, Sakagushi discloses the circularly cylindrical portion of the vessel main body is a seamless steel pipe [Paragraph 35 Lines 1-3].
Re Amended Claim 11, Sakagushi discloses comprising an opening portion that has no ferrule portion [14] at a distal end of the dome portion, wherein an openable and closable lid [7] is held in the opening portion with a removable retainer ring [18].
Re Amended Claim 12, Sakagushi discloses a hoop wrapped composite pressure vessel in which the fiber reinforced plastic [24] is wound like a hoop around the external diametrical surface of the vessel main body according to claim 1 that is flat in the axial direction, and wherein an axial end edge of the fiber reinforced plastic exceeds the inner circumferential curved surface initiating point to be positioned on an outer circumferential surface that is positioned before the outer circumferential curved surface initiating point and which extends along the external diametrical surface of the vessel main body that is flat in the axial direction [Fig. 1, as annotated above].
Re Claim 13, Sakagushi discloses the axial end edge of the fiber reinforced plastic is positioned 1 mm or greater axially inwards of the outer circumferential curved surface initiating point [Fig. 1].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Sakagushi as applied to Claim 1 above in view of Tsuzuki et al. (JP 2004144172) [Tsuzuki].  The examiner has enclosed a translation of the Tsuzuki reference.
Sakagushi does not expressly disclose that an amount of the offset is at least 3% to less than 12.3% of an outside diameter of the circularly cylindrical portion.  However, Tsuzuki – a pressure vessel – discloses an offset of between 10 to 20 millimeters in the dome section for the diameter of the container as being between 100 and 300 millimeters [Tsuzuki, Paragraph 6 Lines 5-8].  The examiner notes that for the offset of 10 mm with a diameter of 100 to 300 millimeters, then the percentage of the offset percentage would be around 3.3% to 10%.   The Applicant believes the claimed invention has an improvement over the prior art, when the prior art already discloses the percentage offset can be between 3% and 12.3% between the dome portion and the cylindrical portion.  One of ordinary skill would be able to modify the percent offset between the dome portion and cylindrical portion in the Sakagushi container to be between 3.3% and 10%, before the effective filing date of the invention with predictable and obvious results, for the container to withstand high pressures within the tank to improve fatigue strength [Sakagushi, Paragraph 18 Lines 5-8], and since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See MPEP 2144.05 (I).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sakagushi as applied to Claim 1 above in view of Boiler (Non-Patent Literature, “System for Inspecting Inner Surface of Header of Boiler.” Vol. 31, November 2, 1994).
Although Sakagushi discloses the dome portion has an opening portion at a distal end thereof in the axial direction [Sakagushi, 6], Sakagushi does not expressly disclose that the opening portion has a diameter of 70 mm or greater.  However, Boiler – a system to inspect a boiler – discloses the opening of the boiler is 70 mm [Boiler, Page 1 Lines 4-8].  The Applicant believes the claimed invention has an improvement over the prior art, when the prior art already discloses the opening dimension for the container.  One of ordinary skill would be able to modify the opening in the Sakagushi container to have a diameter of 70 mm, before the effective filing date of the invention with predictable and obvious results, “to perform a visual observation and non-destructive inspections …” [Boiler, Page 1 Lines 5-6], and since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See MPEP 2144.05 (I).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sakagushi as applied to Claim 1 above in view of Boiler, and further in view of Tsuzuki.
Although Sakagushi discloses the dome portion has an opening portion at a distal end thereof in the axial direction [Sakagushi, 6], Sakagushi does not expressly disclose that the opening portion has a diameter of 70 mm or greater.  However, Boiler – a system to inspect a boiler – discloses the opening of the boiler is 70 mm [Boiler, Page 1 Lines 4-8].  The Applicant believes the claimed invention has an improvement over the prior art, when the prior art already discloses the opening dimension for the container.  One of ordinary skill would be able to modify the opening in the Sakagushi container to have a diameter of 70 mm, before the effective filing date of the invention with predictable and obvious results, “to perform a visual observation and non-destructive inspections …” [Boiler, Page 1 Lines 5-6], and since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See MPEP 2144.05 (I).
The Sakagushi and Boiler combination does not expressly disclose a ratio of the diameter of the opening portion to a diameter of an internal diametrical surface of the vessel main body that is flat in the axial direction is 3.6 or smaller.  However, Tsuzuki discloses the diameter of the container as being between 100 and 300 millimeters [Tsuzuki, Paragraph 6 Lines 5-8].  The examiner notes the ratio of the diameter of the opening to the diameter of the container can be between 0.23 (for a 70 mm diameter opening and a 300 mm inner diameter) to 0.7 (for a 70 mm diameter opening and a 100 mm inner diameter).  The Applicant believes the claimed invention has an improvement over the prior art, when the prior art already discloses the ratio of the opening portion in the dome to the opening portion in the container.  One of ordinary skill would be able to modify the ratio between the opening portions of the dome and the container in the Sakagushi vessel to be between 0.23 and 0.7, before the effective filing date of the invention with predictable and obvious results, for the container to withstand high pressures within the tank to improve fatigue strength [Sakagushi, Paragraph 18 Lines 5-8], and since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See MPEP 2144.05 (I).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sakagushi.
Sakagushi does not expressly disclose that the external diametrical surface of the vessel main body that is flat in the axial direction is within a tolerance range of ± 0.1 mm.  However, the examiner notes the Applicant does not consider this feature to be critical to the claimed invention (Specification, Paragraphs 21 and 70].  One of ordinary skill would be able to modify the external diametrical surface of the Sakagushi vessel main body that is flat in the axial direction is within a tolerance range of ± 0.1 mm, before the effective filing date of the invention with predictable and obvious results, for the container to withstand high pressures within the tank to improve fatigue strength [Sakagushi, Paragraph 18 Lines 5-8], and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art..  See MPEP 2144.05 (II).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sakagushi as applied to Claim 1 above in view of 12 above in view of Wada (JP 2015-158243).  The examiner has enclosed a translation of the Wada reference.
Sakagushi does not expressly disclose that the pressure vessel has a durability to withstand 500 thousand times or more of repeated application of a load under repeated pressure fluctuating conditions in a high pressure hydrogen having a maximum pressure of 82 MPa and a minimum pressure of 35 MPa on the premise that a crack of a linear length of 1.0 mm or smaller and a depth of 0.3 mm or smaller exists on an internal surface of the dome portion.  However, Wada – a hydrogen gas accumulator – discloses based on the use of a pressure vessel over time that the container has a durability to withstand 500 thousand times or more of repeated application of a load under repeated pressure fluctuating conditions in a high pressure hydrogen having a maximum pressure of 82 MPa and a minimum pressure of 35 MPa on the premise that a crack of a linear length of 1.0 mm or smaller and a depth of 0.3 mm or smaller exists on an internal surface of the dome portion [Wada, Paragraph 37 Lines 9-13 and Paragraph 41].  The Applicant believes the claimed invention has an improvement over the prior art, when the prior art already discloses the potential durability of the container over a long period of time based on the structure of the tank.  One of ordinary skill would be able to modify the Sakagushi tank to have a high durability, as discussed by Wada before the effective filing date of the invention with predictable and obvious results, to ensure durability of the container and to prevent embrittlement of the tank [Wada, Paragraph 14].
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HICKS whose telephone number is (571)270-1893.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT J HICKS/Primary Examiner, Art Unit 3736